—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 5, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a hotel desk clerk working the night shift, was given permission to leave work early in order to attend school if he arranged for a co-worker to cover the desk for the remainder of his shift. Claimant was discharged from his employment after it was discovered that he repeatedly left work early without obtaining coverage and indicated on the signing-out sheet that he had worked his full shift. Unauthorized departure from work as well as falsifying one’s time sheet can constitute disqualifying misconduct (see, Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909, 910), especially where, as here, claimant had been warned regarding his actions. Under these circumstances we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant engaged in disqualifying misconduct. While claimant’s version of the events differed from that offered by the employer, it is within the Board’s province to resolve issues of credibility (see, id., at 910).
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.